Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 1 of 9 PageID #: 1268




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

WSOU Investments, LLC d/b/a
Brazos Licensing and Development,

                Plaintiff,
                                        C.A. No. 20-1233-CFC-JLH
      v.

Xilinx, Inc.,

                Defendant.

             DEFENDANT XILINX, INC.’S NOTICE OF
          SUBSEQUENT AUTHORITY IN SUPPORT OF ITS
    PARTIAL MOTION TO DISMISS WSOU’S AMENDED COMPLAINT

                                     YOUNG CONAWAY STARGATT &
  OF COUNSEL:                        TAYLOR, LLP

  Hilda C. Galvan                    Anne Shea Gaza (No. 4093)
  JONES DAY                          Robert M. Vrana (No. 5666)
  2727 North Harwood Street          Beth A. Swadley (No. 6331)
  Dallas, TX 75201-1515              Rodney Square
  (214) 969-4556                     1000 North King Street
  hcgalvan@jonesday.com              Wilmington, DE 19801
                                     (302) 571-6600
  David B. Cochran                   agaza@ycst.com
  JONES DAY                          rvrana@ycst.com
  North Point 901 Lakeside Avenue    bswadley@ycst.com
  Cleveland, Ohio 44114-1190
  (216) 586-7029                     Attorneys for Xilinx, Inc.
  dcochran@jonesday.com
                                     Dated: April 9, 2021
  Thomas W. Ritchie
  JONES DAY
  77 West Wacker, Suite 3500
  Chicago, Illinois 60601-1692
  (312) 269-4003
  twritchie@jonesday.com
Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 2 of 9 PageID #: 1269




       Xilinx, Inc. (“Xilinx”) files this notice of subsequent authority under District

 of Delaware Local Rule 7.1.2(b) to advise of Judge Connolly’s decision in

 ZapFraud, Inc. v. Barracuda Networks, Inc., C.A. No. 19-1687-CFC-CJB, 2021

 WL 1134687 (D. Del. Mar. 24, 2021) (Connolly, J.) (attached as Exhibit 1),

 decided on March 24, 2021, after briefing was complete on Xilinx’s partial motion

 to dismiss WSOU’s amended complaint. In ZapFraud, Judge Connolly adopted

 “the rule that the operative complaint in a lawsuit fails to state a claim for indirect

 patent infringement where the defendant’s alleged knowledge of the asserted

 patents is based solely on the content of that complaint or a prior version of the

 complaint filed in the same lawsuit.” ZapFraud, 2021 WL 1134687, at *4.

 Applying this rule, the Court dismissed the ZapFraud plaintiff’s claims for indirect

 infringement. See id.; see also Order, ZapFraud, Inc. v. Barracuda Networks, Inc.,

 C.A. No. 19‐1687‐CFC-CJB (D. Del. March 24, 2021), D.I. 58 (dismissing claims

 for pre‐suit and post‐suit induced and contributory infringement). Xilinx

 respectfully submits that ZapFraud’s rule applies with equal force to WSOU’s

 claims for induced and contributory infringement, which should also be dismissed.1


       1
          When WSOU filed its original complaint in this case, it simultaneously
 filed five separate lawsuits against Xilinx, with each lawsuit alleging infringement
 of a single patent. Later, WSOU simultaneously filed amended complaints in all
 five lawsuits. In each amended complaint, WSOU depended upon its own original
 complaint in that same lawsuit when it attempted to plead the knowledge
 requirement for its indirect infringement claims. On December 7, 2020, Xilinx
 moved in all five lawsuits for partial dismissal addressed to WSOU’s indirect

                                            1
Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 3 of 9 PageID #: 1270




       Xilinx’s motion (D.I. 11) seeks dismissal of WSOU’s claims for induced and

 contributory infringement under Federal Rule of Civil Procedure 12(b)(6). Among

 several independent grounds for dismissal of WSOU’s indirect infringement

 claims, Xilinx’s brief (D.I. 12) urges that WSOU has failed to allege facts in its

 amended complaint that would support a plausible inference that Xilinx had the

 knowledge required for indirect infringement. Xilinx further explains that WSOU

 cannot rely on WSOU’s own earlier, original complaint in this same lawsuit to

 supply that missing knowledge. (See D.I. 12 at pp. 2-4, 7-11, 18 (WSOU’s failure

 to plead knowledge for induced infringement) and id. at pp. 2-4, 16-18 (WSOU’s

 failure to plead knowledge for contributory infringement)). ZapFraud addressed

 this same situation and adopted a rule that likewise requires dismissal of WSOU’s

 indirect infringement claims. ZapFraud, 2021 WL 1134687, at *4.

       In ZapFraud, the plaintiff’s second amended complaint relied on the

 plaintiff’s own original complaint to allege the defendant’s knowledge of the

 patent in suit. See id. at *1 (second amended complaint accusing defendant of

 induced and contributory infringement “since at least the filing of this action”).

 The defendant sought to dismiss the claims of induced infringement and




 infringement claims in each suit. Xilinx is now filing a notice of subsequent
 authority in all five lawsuits because WSOU’s indirect infringement claims fail
 under ZapFraud.


                                           2
Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 4 of 9 PageID #: 1271




 contributory infringement, see id., arguing that the plaintiff had “failed to meet the

 pleading requirements for indirect infringement . . . because the Second Amended

 Complaint lacks factual allegations from which it can be inferred that [defendant]

 knew of the existence of the . . . patent (and thus also of the infringement of that

 patent) before the filing of this suit.” Id. at *2. Judge Connolly agreed and

 rejected the ZapFraud plaintiff’s contrary argument that the original complaint, by

 itself, could have provided the required “notice of the . . . patent’s existence and

 how [the defendant] and third parties infringe the patent.” Id. at *2, 3–4.

       As Judge Connolly explained, “[c]laims of indirect infringement—that is,

 induced or contributory infringement—require proof that the defendant’s conduct

 occurred after the defendant (1) knew of the existence of the asserted patent and

 (2) knew that a third party’s acts constituted infringement of the patent.” Id. at *1

 (citations omitted). That requisite knowledge on the defendant’s part cannot be

 established by the filing of the plaintiff’s own complaint. See id. at *3. “‘The

 purpose of a complaint is to obtain relief from an existing claim and not to create a

 claim.’” Id. at *4 (quoting Helios Streaming, LLC v. Vudu, Inc., C.A. No. 19-

 1792-CFC-SRF, 2020 WL 3167641, at *2 n.1 (D. Del. June 15, 2020)). Indeed, in

 no other area of tort law have the courts “allowed a plaintiff to prove an element of

 a legal claim with evidence that the plaintiff filed the claim.” ZapFraud, 2021 WL

 1134687, at *4.



                                            3
Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 5 of 9 PageID #: 1272




       By contrast, Judge Connolly’s requirement of pre‐suit notice serves judicial

 economy and also preserves the parties’ own resources by encouraging the plaintiff

 to seek resolution before it files a lawsuit. “The limited authority vested in our

 courts by the Constitution and the limited resources made available to our courts

 by Congress counsel against encouraging plaintiffs to create claims by filing

 claims.” Id. It is “neither wise nor consistent with principles of judicial economy

 to allow court dockets to serve as notice boards for future legal claims for indirect

 infringement and enhanced damages.” Id.

       For these reasons, Judge Connolly joined with the many courts that have

 required pre‐suit knowledge of the patent as the better rule, comporting with sound

 policy. See id. at *4.

       In so holding, Judge Connolly adhered to his own prior rulings in VLSI

 Tech. LLC v. Intel Corp., C.A. No. 18-966-CFC, 2019 WL 1349468, at *2 (D. Del.

 Mar. 26, 2019) and Dynamic Data Techs., LLC v. Brightcove Inc., C.A. No. 19-

 1190-CFC, 2020 WL 4192613, at *3 (D. Del. July 21, 2020) and followed the

 guidance promulgated in Helios Streaming, LLC, 2020 WL 3167641, at *2 n.1

 (“[T]he purpose of a complaint is to obtain relief from an existing claim and not to

 create a claim.”). See ZapFraud, 2021 WL 1134687, at *3-4.




                                           4
Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 6 of 9 PageID #: 1273




       Because WSOU’s claims for induced infringement and indirect infringement

 should be dismissed under ZapFraud, Xilinx respectfully advises the Court of the

 pertinent and significant authority of the ZapFraud decision.


  Dated: April 9, 2021                        YOUNG CONAWAY STARGATT &
                                              TAYLOR, LLP
  OF COUNSEL:
                                              /s/ Anne Shea Gaza
  Hilda C. Galvan                             Anne Shea Gaza (No. 4093)
  JONES DAY                                   Robert M. Vrana (No. 5666)
  2727 North Harwood Street                   Beth A. Swadley (No. 6331)
  Dallas, TX 75201-1515                       Rodney Square
  hcgalvan@jonesday.com                       1000 North King Street
                                              Wilmington, DE 19801
  David B. Cochran                            (302) 571-6600
  JONES DAY                                   agaza@ycst.com
  North Point 901 Lakeside Avenue             rvrana@ycst.com
  Cleveland, Ohio 44114-1190                  bswadley@ycst.com
  (216) 586-7029
  dcochran@jonesday.com                       Attorneys for Xilinx, Inc.

  Thomas W. Ritchie
  JONES DAY
  77 West Wacker, Suite 3500
  Chicago, Illinois 60601-1692
  (312) 269-4003
  twritchie@jonesday.com




                                          5
      Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 7 of 9 PageID #: 1274




                                  CERTIFICATE OF SERVICE

               I, Anne Shea Gaza, hereby certify that on April 9, 2021, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                   James M. Lennon, Esquire
                                   Devlin Law Firm LLC
                                   1526 Gilpin Avenue
                                   Wilmington, DE 19806
                                   jlennon@devlinlawfirm.com

                                   Attorneys for Plaintiff

               I further certify that on April 9, 2021, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                   Isaac Rabicoff, Esquire
                                   Rabicoff Law Firm LLC
                                   5680 King Centre Drive, Suite 645
                                   Alexandria, VA 22315
                                   isaac@rabilaw.com




27308804.1
      Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 8 of 9 PageID #: 1275




                               Jonathan K. Waldrop, Esquire
                               Darcy L. Jones, Esquire
                               Marcus A. Barber, Esquire
                               John W. Downing, Esquire
                               Heather S. Kim, Esquire
                               Jack Shaw , Esquire
                               ThucMinh Nguyen, Esquire
                               KASOWITZ BENSON TORRES LLP
                               333 Twin Dolphin Drive, Suite 200
                               Redwood Shores, California 94065
                               jwaldrop@kasowitz.com
                               djones@kasowitz.com
                               mbarber@kasowitz.com
                               jdowning@kasowitz.com
                               hkim@kasowitz.com
                               jshaw@kasowitz.com
                               tnguyen@kasowitz.com

                               Paul G. Williams, Esquire
                               KASOWITZ BENSON TORRES LLP
                               1230 Peachtree Street N.E., Suite 2445
                               Atlanta, Georgia 30309
                               pwilliams@kasowitz.com

                               Shelley Ivan, Esquire
                               KASOWITZ BENSON TORRES LLP
                               1633 Broadway
                               New York, NY 10019
                               sivan@kasowitz.com

                               Attorneys for Plaintiff




27308804.1
                                               2
      Case 1:20-cv-01233-CFC-JLH Document 31 Filed 04/09/21 Page 9 of 9 PageID #: 1276




         Dated: April 9, 2021                    YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

                                                 /s/ Anne Shea Gaza
                                                 Anne Shea Gaza (No. 4093)
                                                 Robert M. Vrana (No. 5666)
                                                 Beth A. Swadley (No. 6331)
                                                 Rodney Square
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 (302) 571-6600
                                                 agaza@ycst.com
                                                 rvrana@ycst.com
                                                 bswadley@ycst.com

                                                 Attorneys for Xilinx, Inc.




27308804.1
                                             3
